     Case: 1:19-cv-08454 Document #: 139 Filed: 05/25/21 Page 1 of 4 PageID #:2331




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                    CASE NO. 19-cv-08454

SECURITIES AND EXCHANGE COMMISSION,

        Plaintiff,
v.

TODAYS GROWTH CONSULTANT INC.
(dba “The Income Store”),

and

KENNETH D. COURTRIGHT, III,

            Defendants.
_____________________________________/

      RECEIVER’S UNOPPOSED MOTION FOR AUTHORIZATION TO EMPLOY
         MIGUEL A. MASPONS AND MASPONS ADVISORY SERVICES AS
                       TRANSACTIONAL COUNSEL

        Melanie E. Damian, Esq., as the Court-appointed Receiver (the “Receiver”) of Defendant,

Today’s Growth Consultant Inc. (“TGC”), through undersigned counsel, hereby files her

Unopposed Motion for Authorization to Employ Miguel A. Maspons and Maspons Advisory

Services as Transactional Counsel, and states as follows:

        This action commenced on December 27, 2019, with the filing of the Securities and

Exchange Commission’s (“SEC”) Complaint against Defendants, the SEC’s Emergency Ex Parte

Motion for a Temporary Restraining Order Freezing Assets and Imposing Other Ancillary Relief,

and for an Order Appointing a Receiver, and the SEC’s Memorandum in Support of its Emergency

Ex Parte Motion for a Temporary Restraining Order Freezing Assets and Imposing Other

Ancillary Relief, and for an Order Appointing a Receiver.
   Case: 1:19-cv-08454 Document #: 139 Filed: 05/25/21 Page 2 of 4 PageID #:2332




          Subsequently, on December 27, 2019, this Court entered a Temporary Restraining Order

Freezing Assets and Imposing and Other Emergency Relief (the “TRO”) and an Order Appointing

Receiver (the “Appointment Order”, and together with the TRO, the “Orders”), appointing

Melanie E. Damian, Esq. as Receiver of all assets of the Defendants. Pursuant to the Appointment

Order, the Receiver is authorized to, among other things, “engage and employ persons in her

discretion to assist her in carrying out her duties and responsibilities [the Appointment Order],

including, but not limited to, . . . attorneys . . . .” See Appointment Order at ¶¶ 8.G. and 61. Prior

to engaging any such attorneys, the Receiver must first obtain an Order of this Court authorizing

such engagement. See Appointment Order at ¶61. Any attorneys that the Receiver engages with

this Court’s approval are “entitled to reasonable compensation and expense reimbursement from

the Receivership Estate as described in the ‘Billing Instructions for Receivers in Civil Actions

Commenced by the U.S. Securities. and Exchange Commission’ . . . agreed to by the Receiver.”

See id.

          Accordingly, pursuant to the Appointment Order, the Receiver seeks this Court’s approval

to engage Miguel A. Maspons, Esq. and his firm Maspons Advisory Services as transactional

counsel to provide legal advice and assistance to the Receiver for purposes of the upcoming auction

sale of the assets of the Estate and otherwise fulfilling her duties under the Court’s Orders.

          Mr. Maspons is a Partner at Maspons Advisory Services, which represents domestic and

foreign companies in a variety of corporate transactions and in many instances effectively serves

as their outside general counsel. Mr. Maspons has significant experience representing companies

in a broad range of business transactions, including asset sales, mergers and acquisitions, venture

and growth capital investments, divestitures, private equity and venture capital investments,




                                                  2
   Case: 1:19-cv-08454 Document #: 139 Filed: 05/25/21 Page 3 of 4 PageID #:2333




complex joint ventures, entity formations and restructurings, corporate and shareholder disputes,

and general corporate matters.

       In consideration for Mr. Maspons serving as transactional counsel for the Receiver, the

Receiver proposes to pay fees to Maspons Advisory Services based on the time expended by Mr.

Maspons and other lawyers and professionals at Maspons Advisory Services who may work on

the matter. Pursuant to the Appointment Order, the Receiver will only pay such fees after seeking

and obtaining Court approval through fee applications. Mr. Maspons’s hourly rate is $500.00. Mr.

Maspons may be assisted by junior attorneys and other professionals whose hourly rates shall be

less than $500.00. Mr. Maspons has advised the Receiver that, whenever possible, he will utilize

junior attorneys and other professionals under his supervision.

       Mr. Maspons has informed the Receiver that he does not have any conflict with serving as

transactional counsel for the Receiver as proposed herein.

       WHEREFORE, the Receiver respectfully requests that this Court enter the proposed Order

attached as Exhibit A, approving the Receiver’s employment of Mr. Maspons and Maspons

Advisory Services as transactional counsel for the Receiver, and for such other and further relief

as the Court deems just and proper.

                                 CERTIFICATION OF CONFERENCE

       The undersigned counsel certifies that prior to filing this Motion he conferred with counsel

for Plaintiff Securities and Exchange Commission and Defendant Kenneth Courtright regarding

the relief requested herein by sending a copy of this Motion by email correspondence and asking

that they confirm whether they have any objections to such relief. Counsel for Plaintiff and Mr.

Courtright advised that they do not have any objection to the relief requested herein.




                                                 3
   Case: 1:19-cv-08454 Document #: 139 Filed: 05/25/21 Page 4 of 4 PageID #:2334




       Dated: May 25, 2021.

                                                 Respectfully submitted,

                                                 DAMIAN & VALORI LLP
                                                 Counsel for the Receiver
                                                 1000 Brickell Avenue, Suite 1020
                                                 Miami, Florida 33131
                                                 Telephone: (305) 371-3960
                                                 Facsimile: (305) 371-3965

                                                 By:    /s/ Kenneth Dante Murena
                                                        Kenneth Dante Murena, Esq.
                                                        Florida Bar No. 147486
                                                        DAMIAN & VALORI LLP
                                                        1000 Brickell Ave., Suite 1020
                                                        Miami, Florida 33131
                                                        Telephone: (305) 371-3960
                                                        Facsimile: (305) 371-3965
                                                        Email: kmurena@dvllp.com
                                                        Counsel for Melanie E. Damian
                                                        Court-Appointed Receiver

                                                        Admitted Pro Hac and General
                                                        Admission to Norther District of
                                                        Illinois

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served via

CM/ECF upon all counsel of record this 25th day of May, 2021.


                                          /s/ Kenneth Dante Murena
                                          Kenneth Dante Murena, Esq.




                                             4
